SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [ X ] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-12 The Gabelli Global Multimedia Trust Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: One Corporate CenterThe Gabelli Global Multimedia Trust Inc. Rye, NY 10580-1422 Tel. (914) 921-5070 Fax (914) 921-5098 www.gabelli.com info@gabelli.com For information: Jeffrey M. Farber EVP and CFO GAMCO Investors, Inc. (914) 921-5147 Carter Austin (914) 921-5475 PRESS RELEASE FOR IMMEDIATE RELEASE Rye, New YorkNYSE – GGT June 14, 2010CUSIP – 36239Q109 GABELLI GLOBAL MULTIMEDIA TRUST HAS 13,596,, 2010 Rye, NY The Gabelli Global Multimedia Trust Inc. (NYSE:GGT) (the “Fund”) announced that 13,596,053 shares of common stock were outstanding as of June 11, 2010.The Fund last reported 13,670,353 shares of common stock outstanding as of April 1, 2010, the record date of the Annual Meeting of Shareholders of the Fund. The Gabelli Global Multimedia Trust Inc. is a non-diversified, closed-end management investment company with $144 million in total net assets whose primary investment objective is long-term growth of capital.The Fund is managed by Gabelli Funds, LLC, a subsidiary of GAMCO Investors, Inc. (NYSE:GBL), which is a publicly traded NYSE listed company.
